Citation Nr: 1743543	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-07 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for a bilateral shoulder disability to include tendonitis, bursitis, and arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1972 to September 1976.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which denied the Veteran's request to reopen a previously denied claim for entitlement to service connection for a bilateral shoulder disability.  After the Veteran timely appealed the RO in a February 2014 statement of the case (SOC), the RO appeared to reopen the claim and deny it on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate each claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board must therefore first decide whether new and material evidence to reopen the claim has been received.

In March 2017, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

The Board notes that in March 2014, the Veteran appealed, via a VA Form 9, the RO's April 2011 denial of service connection for bilateral pes planus.  In an April 2014 rating decision, the RO granted service connection for bilateral pes planus and assigned a compensable rating.  This action resolved the claim for service connection for bilateral pes planus previously on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  
FINDINGS OF FACT

1.  In an April 2011 rating decision, the RO, inter alia, denied the Veteran's claim for service connection for a bilateral shoulder disability.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

2.  Evidence received since the April 2011 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises the reasonable possibility of substantiating the Veteran's claim for service connection for a bilateral shoulder disability.

3.  The evidence is at least evenly balanced as to whether the Veteran's bilateral shoulder disability is related to service.


CONCLUSIONS OF LAW

1.  The April 2011 rating decision that denied the claim of entitlement to service connection for bilateral shoulder disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016).

2.  Evidence received since the April 2011 rating decision is new and material, and the criteria for reopening of the claim for entitlement to service connection for bilateral shoulder disability have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for bilateral shoulder disability are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Given the favorable actions taken below concerning the claim for entitlement to service connection for bilateral shoulder disability, the Board will not discuss further whether those duties have been accomplished.

II. Legal Principles and Analysis

A.  New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for a bilateral shoulder disability was previously denied in an April 2011 rating decision.  The pertinent evidence then of record consisted of service treatment records (STRs), VA treatment records, and private medical records.  Service connection was denied on the basis that there was no current diagnosis of a shoulder disability, to include tendonitis, bursitis, and arthritis, which has been medically related to his military service.      

Although notified of the April 2011 denial, the Veteran did not appeal that decision, nor did he submit new and material evidence within the remaining appeal period. Accordingly, the April 2011 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent evidence added to the claims file since the final April 2011 rating decision includes a diagnosis of bilateral shoulder instability; tendinopathy of supraspinatus tendon, subcoracoid bursitis, biceps tenosynovitis of the left shoulder; and rotator cuff tendonitis, degenerative bone change, and subacromial/subdeltoid bursa bursitis in the right shoulder.  The Veteran also submitted a nexus opinion provided by the Veteran's private physician where he opined that the Veteran's bilateral shoulder disability is related to his military service.

The Board finds that the above-described evidence provides bases for reopening the claim for service connection for a bilateral shoulder disability.  Specifically, the medical treatment records reflecting a current bilateral shoulder disability is new in that it was not before the agency decision makers at the time of the April 2011 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Additionally, the physician's statements concerning the relationship between the Veteran's bilateral shoulder disabilities are new in that they were not before the agency decision makers at the time of the April 2011 final denial of the claim for service connection, and are not duplicative or cumulative of evidence previously of record.  Moreover, the new evidence submitted is material in that it relates to the basis for the prior denial, i.e., the lack of a current disability and the lack of a relationship between the bilateral shoulder disability and military service.  

Thus, the current diagnosis and private nexus opinion that the Veteran submitted relate to unestablished facts necessary to substantiate the claim for service connection for a bilateral shoulder disability and also raise a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 110.  Thus, the Board concludes that the criteria for reopening the claim for service connection for a bilateral shoulder disability have been met.

B. Service Connection

The Veteran contends that his bilateral shoulder disability was caused by an in-service injury and is therefore related to service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

The Veteran's STRs reflect that in December 1974, he reported pain in his shoulders when he moved or lifted.  The examiner noted that that his bilateral shoulder range of motion was slightly decreased.  In his July 1976 separation report of medical history, the Veteran noted that he had arthritis, rheumatism, or bursitis. 

The Veteran underwent magnetic resonance imaging (MRI) testing of his left shoulder in September 2007 which revealed tendinopathy of supraspinatus tendon, subcoracoid bursitis, and biceps tenosynovitis.  

In April 2010, treatment records note that the Veteran continued to complain of chronic pain in his left shoulder.  The examiner noted degenerative joint disease that was migratory-sometimes in his shoulder, and sometimes in his back.  

In a May 2012 statement, the Veteran reported that he had an accident while in the field, i.e., in-service.

In an October 2012 statement, the Veteran reported that he hurt his shoulders when he had an accident in Germany during maneuvers in which he also injured his lumbar spine, which the Veteran is service connected for.  He further reported that he was seen several times for his shoulders after that accident, to include treatment at a hospital near Stuttgart, Germany.  

The Veteran underwent a VA examination in February 2014 where he was diagnosed with bilateral shoulder strain.  At the time of the examination, the Veteran complained of chronic bilateral shoulder pain.  The examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  As rationale, the examiner reported that a review of the STRs revealed documented decrease in range of motion of the shoulders during an episode of acute chest wall pain, which the examiner found could have been secondary to the chest wall pain.  The examiner further stated that the STRs did not reveal a significant shoulder injury or ongoing or chronic shoulder complaints while in service.  

In July 2014, the Veteran underwent MRI testing for his right shoulder which revealed rotator cuff tendinosis, degenerative bone change, and subacromial/subdeltoid bursa bursitis.  

In an August 2016 statement, the Veteran reported that he was injured in 1974 from a fall that injured his back, neck, and shoulders.  He stated that he carried a M60 machine gun or a 90 millimeter recoilless rifle and he was carrying one of those weapons as he fell.  He stated that he was unable to get his records from a hospital in Europe where he was treated for his injury.  The Veteran reported an additional fall where he injured his back, neck, and shoulders.  He stated that he had records that revealed his muscular skeletal pain from December 1978 and January 1979.  He stated that from 1977 to 1985, he was in treatment for his shoulders, neck, back, and feet.  

In a January 2016 statement, the Veteran reported that he did everything in his power to locate missing records without success.

In the March 2017 hearing, the Veteran testified that his military occupational specialty (MOS) was weapons squad and he carried a M60 machine gun and 90 millimeter recoilless rifle.  He testified that he was on a hill in Germany when he tumbled from the top of the hill to the bottom with his weapon.  He testified that he went to sick call and to Hospital Bad Cannstatt in Germany due to his back, shoulders, and neck.  He testified that he has been unable to procure records from Bad Cannstatt and has received a negative response from the hospital and Department of Defense (DOD).  He testified that during his second fall, he was carrying full gear totaling about 120 pounds where he hurt his shoulders.  He reported that examiners stated that it was a slight rotator cuff tear on his right shoulder and tendonitis bursitis in his left shoulder.  He concluded that he continued to feel the pain in his shoulders after both falls.    

In July 2017, the Veteran submitted an opinion from his private physician.  Dr. W.F.B. reported that in his medical opinion, the Veteran's bilateral shoulder disability is "100 percent" related to military service.  He listed the Veteran's diagnosis as bilateral shoulder instability and noted complaint in his rotator cuff.  

Upon review of the evidence of record, the Board finds that service connection for a bilateral shoulder disability is warranted.  

There are conflicting medical opinions regarding a nexus between the Veteran's current bilateral shoulder disability and his in-service injury; each opinion is flawed as they did not provide significant rationales based on an accurate characterization of the evidence of record and relevant medical literature.

Significantly, the February 2014 VA examiner did not fully take into consideration the Veteran's statements.  The February 2014 examiner did not consider any of the Veteran's contentions as part of rationale, although the Veteran has consistently reported that two falls occurred in service, and gave a valid reason as to why the medical records from the hospital in Germany have not been submitted.  Moreover, the Veteran is service-connected for a back disability, which partly resulted from one of the falls the Veteran reported.  Additionally, the Veteran's DD 214 reflects that he was an infantryman, which is consistent with his reports that he carried weaponry.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).

To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  When the Veteran has provided lay testimony of an in-service event, an examiner cannot ignore that lay evidence and base his opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  The Veteran reported in-service events where he incurred trauma to his bilateral shoulders.  As the VA examiner failed to take into consideration the Veteran's statements and entire medical history, the opinion is inadequate.

Although Dr. W.F.B.'s opinion and rationale was not extensive, reading his opinion as a whole and in context of the evidence of record, to include his specialty in orthopedics and sports medicine, as well as the consistency of the Veteran's statements, entitles his positive nexus opinion some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

For the above reasons, the evidence is at least evenly balanced as to whether the Veteran's current bilateral shoulder disability is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for a bilateral shoulder disability, to include tendonitis, bursitis, and arthritis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The application to reopen the claim for service connection for a bilateral shoulder disability is granted. 

Entitlement to service connection for a bilateral shoulder disability, to include tendonitis, bursitis, and arthritis, is granted



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


